Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The declaration under 37 CFR 1.132 filed on 1/25/2021 is sufficient to overcome the rejection of claims 1-7 based upon Cheon et al., “TOA Estimation Algorithm Based on Low Power Wireless Communication Systems” reference applied under 35 U.S.C. 102(a)(1).
This Office action introduces new grounds of rejections.  Accordingly, this Office action is made non-final.
Response to Arguments
Applicant's argument that “the Examiner’s stated basis for requiring restriction under PCT rule 13.1/13.2, is believed no longer applicable” filed on 1/25/2021 has been fully considered but it is not persuasive.  The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as explained in the restriction requirement. The claims were restricted because they do not relate to a single general inventive concept such that they lack the same or corresponding special technical features. 
Applicant’s arguments, filed on 1/25/2021, with respect to the rejection of claims 1-7 over Cheon et al., “TOA Estimation Algorithm Based on Low Power Wireless Communication Systems” reference applied under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (1) US 2011/0268155, of record, in view of Oh et al.(2) 2014/0016653.
Claim 1:
Oh et al. (1) discloses a method of estimating time of arrival (TOA) of a wireless communication signal, the method comprising:
receiving, by a receiver, a packet (Oh et al. (1); Fig. 3) including a first preamble (preamble) and a start of frame delimiter (SFD) (SFD; Oh et al. (1); Fig. 3);
estimating, by the receiver, a first delay time (PHY header start) based on an SFD demodulation time at which the SFD is demodulated and on a symbol length of the first preamble (Oh et al. (1); [0038]-[0042]).
Oh et al. (1) fails to teach the packet including a second preamble, and
estimating, by the receiver, a second delay time based on a cumulative correlation calculated by performing a cumulative correlation operation on the second preamble.

estimating, by the receiver, a second delay time based on a cumulative correlation calculated by performing a cumulative correlation (averaging time points; Oh et al. (2); [0086]; [0075]-[0086]) operation on the second preamble.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide timing detection in the Oh et al. system in order to provide better TOA detection.
Claim 4:
Oh et al. discloses the claimed invention as to claim 1 above.
Furthermore, Oh et al. (2) discloses the estimating of the second delay time comprises: calculating the cumulative correlation using a result of accumulating a plurality of symbols at symbol intervals (Oh et al. (2); [0086]; [0075]-[0086]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (1) US 2011/0268155, of record, in view of Oh et al.(2) 2014/0016653 and further in view of Laska et al. US 9,501,915, of record.
Oh et al. discloses the claimed invention as to claim 1 above.
Oh et al. fails to teach a non-transitory computer-readable medium comprising a program for instructing a computer to perform the method of claim 1.
However, Laska et al. discloses a non-transitory computer-readable medium (Laska et al. column 22, lines 7-45).

.
Allowable Subject Matter
Claims 2, 3 and 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416